Citation Nr: 1724428	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  10-30 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for low back condition.

4.  Entitlement to service connection for status post rotator cuff repair, right shoulder.

5.  Entitlement to service connection for residuals of fracture, right hand.

6.  Entitlement to service connection for a bilateral foot disorder.

7.  Entitlement to service connection for a bilateral knee disorder.

8.  Entitlement to service connection for diabetes mellitus type II.

9.  Entitlement service connection for proliferative diabetic retinopathy, left eye.

10.  Entitlement to service connection for heart condition.

11.  Entitlement to service connection for weight problem.

12.  Entitlement to service connection for acid reflux (claimed as stomach condition).

13.  Entitlement to service connection for sleep apnea.

14.  Entitlement to service connection for chronic cough.

15.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran had active duty service from August 1971 to August 1974. The Veteran died in July 2011; the Appellant is the Veteran's widow and has substituted as the Appellant for purposes of this appeal.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Offices (RO). 

In a February 2009 rating decision, the RO in Cleveland, Ohio denied the service connection claims for the disabilities listed above.

In an April 2012 rating decision, the VA Pension Center in Milwaukee, Wisconsin denied entitlement to service connection for the cause of the Veteran's death.

The Appellant presented testimony before the undersigned Veterans Law Judge via videoconference in August 2016.  The transcript of this hearing has been associated with the record.

The Board notes that the Veteran had filed a claim for service connection for posttraumatic stress disorder (PTSD) in March 2008, which was denied in a February 2009 rating decision.  That decision became final.  The Veteran filed a notice of disagreement (NOD) in July 2010, which was determined to be untimely.  

The RO accepted the Veteran's July 2010 filing as petition to reopen the claim for entitlement to service connection for PTSD.  He was provided with a VCAA letter in October 2010 for this claim.  As noted above, the Veteran died in July 2011.  The Appellant filed her claim for entitlement to service connection for the cause of the Veteran's death in September 2011, which was accepted as a claim for substitution, as well.  Substitution of the Appellant for the Veteran was granted.  Accordingly, the Appellant has been substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  38 U.S.C.A. § 5121A.  As the Veteran's petition to reopen the claim for entitlement to service connection for PTSD was pending before the VA at the time of his death, the Appellant has been substituted for the Veteran with regard to this claim.

The RO issued a rating decision in July 2013, declining to reopen the claim for PTSD for accrued benefits purposes.  The Appellant filed a statement in December 2013, requesting reconsideration of the decision and submitting new evidence.  It does not appear that the Appellant has been provided with a response to this filing.  

In February 2016, the RO sent the Appellant a letter, informing her that the Veteran's July 2010 NOD was untimely; however, this letter did not address her December 2013 filing.  

The petition to reopen the claim for entitlement to service connection for PTSD is not before the Board at this time.  Rather, the Board is referring this claim to the RO for appropriate action in consideration of the findings set out above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board will adjudicate the claims of entitlement to service connection for hearing loss and tinnitus herein.  The remaining issues will be addressed in the remand section below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran died in January 2011; the Appellant is the Veteran's surviving spouse, who was substituted as the claimant to continue the Veteran's pending service connection claims to completion.

2.  A bilateral hearing loss disability, as defined by VA regulation, has not been shown since the filing of the claim and during the pendency of this appeal.

3.  Tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case.  38 U.S.C.A. § 5121A (West 2014).

2.  The criteria for service connection for a bilateral hearing loss disability for purposes of substitution have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3.  The criteria for service connection for tinnitus for purposes of substitution have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 5103, 5103A, 5107, 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The Veteran died in September 2011 with claims for service connection bilateral hearing loss and tinnitus pending.  Effective October 10, 2008, the law was changed concerning substitution in the case of the death of a claimant. The newly revised statute provides that, "If a claimant dies while a claim for any benefit under a law administered by the Secretary, or an appeal of a decision with respect to such a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under § 5121a of this title may, not later than one year after the date of the death of such claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion."  38 U.S.C.A. § 5121A (West
2014). The Board notes that unlike an accrued benefits claim, the record is not closed on the date of death of the original claimant, but remains open for submission and development of any pertinent additional evidence.  See VA Fast Letter 10-30 August 2010.  As noted in the Introduction, in February 2013, the RO granted the Appellant's request to be substituted as the claimant for the purposes of processing this appeal to completion. 

Here, proper notice was sent to the Veteran, thus additional notice is not required for the Appellant.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, VA and treatment records, and VA examination reports have been associated with the electronic records.  Identified private treatment records have been obtained.  The Appellant has not identified any outstanding relevant private or other treatment records. The Board notes that a review of the Veteran's service records contains no lay or medical evidence of bilateral hearing loss disability for VA compensation purposes or tinnitus.  In addition, there is no evidence of a bilateral hearing loss disability for VA compensation purposes during the Veteran's lifetime.  Therefore, it is not necessary for VA to obtain an opinion as there is no reasonable possibility that such an opinion can substantiate the claims for service connection for these disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claims for service connection for a bilateral hearing loss disability and tinnitus under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Appellant.  The United States Court of Appeals for Veterans Claims
(Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.a. Service Connection Claims - Legal Criteria

During his lifetime, the Veteran sought service connection for bilateral hearing loss disabilities and tinnitus.  After a brief discussion of the general laws and regulations pertaining to service connection, the Board will address each of these disabilities on its merits.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2016).

Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed.Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App.
319, 321 (2007).

Certain chronic diseases, such as cardiovascular-renal disease and organic diseases of the nervous system (e.g. sensorineural hearing loss and tinnitus), shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

The United States Court of Appeals for the Federal Circuit clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology, alone (in lieu of a medical nexus opinion) is limited to chronic diseases as defined in 38 C.F.R. § 3.309 (a), such as cardiovascular-renal disease and organic disease of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

II.b.  Bilateral Hearing loss

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold  in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Initially, the Board notes that the most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); cf. McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

The Board will deny the claim for service connection for a bilateral hearing loss disability because the preponderance of the evidence of record is against a finding that the Veteran had this disability since he filed his claim with VA in March 2008.

In this case, a current hearing loss disability for VA purposes is not shown in either of the Veteran's ears.  As noted above, a hearing loss disability is defined by regulation, i.e., 38 C.F.R. § 3.385.  There are no audiometry findings of record since VA received the Veteran's claim for service connection for a bilateral hearing loss disability in March 2009, or within a year preceding its receipt.  Accordingly, as the record does not demonstrate that the Veteran had bilateral hearing loss within VA standards since the filing of the claim, there is no valid claim of service connection for a bilateral hearing loss disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In concluding so, the Board recognizes that the Veteran was competent to report his perception of having difficulty hearing.  However, his statements are not competent to establish that the Veteran had a bilateral hearing loss disability as defined by regulation, which must be shown by audiometry results.  The preponderance of the evidence of record is therefore against the service connection claim for a bilateral hearing loss disability.

II.c. Tinnitus

The Veteran filed his claim for entitlement to service connection for tinnitus in March 2009.

The Veteran's service treatment records do not reflect any reports of tinnitus.  On his separation Report of Medical History, the Veteran denied ear trouble.

The Board finds that the preponderance of the evidence of record is against an award of service connection for tinnitus.  While the Veteran has claimed to have tinnitus as he listed it has a disability on his claim for VA compensation, and he reported ringing in his ears in October 2009 while receiving VA treatment, there is no evidence that the Veteran had tinnitus that began in or was related to military service; the Veteran's service treatment records are void of any notation of tinnitus or ringing in the ears during or at his separation examination in July 1974.  Post-service, there was no report of any tinnitus symptoms until 2009, many years after discharge from service. 

In light of the above evidence, service connection for tinnitus is not established. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence of record is against the Appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

The Veteran's death certificate listed acute myocardial infarction as the immediate cause of death, and coronary artherosclerosis, and diabetes mellitus as the underlying cases.  In addition, PTSD is listed as a significant condition contributing to the Veteran's death.  As an initial matter, the Veteran's death certificate reflected that he died in a hospital.  Terminal records from this treatment are not in the claims file.  On remand, these records should be obtained and added to the Veteran's electronic claims file.

The Veteran filed a claim for entitlement to service connection for diabetes mellitus, due to herbicide exposure.  His claims for a weight problem, proliferative diabetic retinopathy of the left eye, and a heart disorder are all claimed as secondary to this diabetes mellitus.  In addition, an August 2009 VA podiatry report shows that the Veteran was diagnosed with diabetic neuropathy in his feet, diabetic peripheral vascular disease (PVD), and painful onychomycosis one through five bilaterally. 

The Veteran contended, while he was serving in Germany, he was sent on temporary duty (TDY) to Vietnam on several occasions, and therefore the presumptions associated with herbicide exposure should apply.  

VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The presumption of herbicide agent exposure is warranted for service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  VAOPGCPREC 27-97.

If a Veteran was exposed to herbicide agents during active service, Type II diabetes shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

In this case, the Veteran was not stationed in Vietnam, but rather contended that he was sent there temporarily while stationed in Germany.  Service personnel records show that the Veteran served in Germany from November 1972 to August 1974.  

Based on the Veteran's contentions of his presence in Vietnam, in March 2013 the RO requested the Joint Services Records Research Center (JSRRC) to research whether the Veteran was sent to Vietnam on TDY during time he was stationed in Germany.   

That same month, the JSRRC replied that the request on behalf of the Veteran had not been researched, as the dates provided were too expansive to conduct research as the timeframe exceeded a 60 day time period.  It was noted that JSRRC would review 60 days of historical data plus an additional 60 days if required.  The RO was informed that they could resubmit the request with a 60-day time period for Agent Orange research and that, once they received a response on the initial 60 day request, they could submit a second request if an additional 60 day period if needed.
The RO sent a another request to JSRRC to research whether the Veteran was sent to Vietnam from January through March 1973.  JSRRC responded that there was no evidence that personnel assigned to the Veteran's unit were sent to Vietnam.  It does not appear that any follow-up request was made.

On remand, the AOJ must take all appropriate action to locate and obtain all outstanding military and VA treatment records.  In particular, the AOJ should adhere to the holding of Gagne v. McDonald, 27 Vet. App. 397 (2015), wherein it was held that VA's duty to assist is not bound by the JSRRC's 60-day limitation for stressor verification requests.  The Court found that VA was obligated under its duty to assist to submit multiple 60-day requests to the JSRRC for records of a stressor event.  Id. at 404.  The Court determined that the fact that multiple record searches would burden JSRRC employees does not mean that those efforts would be "futile."  However, the Court did not state that the duty to assist requires unlimited searches.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) ("The 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim").  In Gagne, the claimant's relevant service period for his alleged in-service injuries cover a 13-month period or less.  The Court found that a records search over a 13-month period was not "unreasonably long, given the particulars of the stressor provided by the Appellant." Gagne, 27 Vet. App. at 404.

The Veteran contended that he fell off of a flatbed truck in service, injuring his back, right hand, right shoulder, and knees.  At her hearing, his wife recalled the Veteran telling her about the fall and his resulting injuries.

The record reflects the Veteran was diagnosed with bilateral spondylolyses at the L5 level without evidence of spondylolisthesis.  See August 2010 record, Southern Ohio Medical Center.  In July 2009, he was diagnosed with carpal tunnel syndrome in his right hand.  See July 2009 VA medical record.  In addition, there was evidence of moderate to severe ulnar sensory motor neuropathy at the cubital tunnel on the right.  See April 2004 record,  Kleinert Kutz and Associates Hand Care Center, PLLC.  The Veteran had been diagnosed with arthritis in his shoulder and knee.  See October and November 2009 VA medical records. 

The Veteran also contended that he had a chronic cough, acid reflux, and sleep apnea since service.  Medical evidence in the claims file shows that the Veteran reported an ongoing cough and had been diagnosed with GERD and obstructive sleep apnea.  

VA is obliged to obtain an opinion when the record contains competent evidence that the claimant has a disability or signs and symptoms of a disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  The threshold for suggesting a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  A Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon at 83.

On remand, opinions should be obtained to determine whether the Veteran's back, right hand, right shoulder, and knee disabilities are associated with service.  In addition, the RO should obtain opinions as to whether the Veteran's cough, GERD and obstructive sleep apnea are related to service.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining any necessary authorization, obtain the medical records from the emergency room/hospital that treated the Veteran at the time of his death.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Appellant and afford her an opportunity to submit any copies in her possession.

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Take appropriate action to attempt to determine whether the Veteran was sent to Vietnam during the period he was stationed in Germany (from November 1972 to August 1974) through the Joint Services Records Research Center (JSRRC).  Pursuant to Gagne, sequential 60-day requests are required to cover the relevant service period.  A copy of any requests sent to the JSRRC, and any reply, to include a negative reply, should be associated with the claims file.

3.  Request an opinion from an appropriate examiner as to the etiology of any disabilities of the right hand, right shoulder, and knees reflected in the record.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed opinion or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any disabilities of the right hand, right shoulder, and knees were caused by or are etiologically related to any incident of active duty, to include a fall from a truck as reported by the Veteran.  The examiner should accept the Veteran's reports of this fall reflected in the record as credible.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for disabilities of the right hand, right shoulder, and knees in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  Request an opinion from an appropriate examiner as to the etiology of GERD, obstructive sleep apnea, and any disability manifested by a chronic cough, as reflected in the record.

The claims file and this remand must be reviewed by the examiner; consideration of such should be reflected in the completed opinion or in an addendum.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that GERD, obstructive sleep apnea, and any disability manifested by a chronic cough were caused by or are etiologically related to any incident of active duty.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The absence of evidence of treatment for GERD, obstructive sleep apnea, and any disability manifested by a chronic cough in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4.  After conducting any other development warranted, to include obtaining an opinion related to the cause of death claim, if warranted by any additional evidence received, readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


